Por cuanto, Cuevas Velázquez fué convicto de una supuesta violation de la orden final de la Comisión de Servicio Público aprobada en octubre 15, 1932, y enmendada en marzo 15, 1935, en co-nexión con el artículo 95 de la Ley de Servicio Público de Puerto Rico según quedó enmendada por la Ley Núm. 2 de mayo 7, 1927, por una denuncia en la que se alega que:
“ . . . mientras manejaba el automóvil P-3695 propiedad de Bosita Ba-mírez, de San Juan, por la referida avenida Fernández Juncos, San Juan, que es un camino público, actuaba como compañía de servicio público en la ruta comprendida entre San Juan-Santuree y vice-versa, transportando pasajeros me-diante paga de 5 centavos por asiento, habiendo tomado los pasajeros Alfredo Ortiz y Miguel Maldonado, desde San Juan, F. B., hasta Santuree, sin tener para ello un certificado de necesidad y conveniencia u otra autorización válida alguna que le autorice para servir dicha ruta, no obstante estar ésta servida exclusivamente por la compañía' de servicio público "White Star Bus Line Ine., que es la única que está debidamente autorizada para prestar dicho servicio, mediante franquicia concedida por la Comisión de Servicio Públieo de Puerto Bieo, el 9 de abril de 1927, y aprobada por el Gobernador de Puerto Bico el 12 del mismo mes y año.”
*980Por CUANTO, la única prtieba qne va directamente a la cuestión de paga, es la del testigo de cargo Alfredo Ortiz que se limita a decir que no intentaba pagar más de cinco centavos, si no lo podía evitar, pero que nunca bubo convenio entre él y el acusado, ni le hizo saber nada de su intención de pagarle, y no le pagó nada, siendo insuficiente dicha prueba para demostrar que el transporte fué “me-diante paga de cinco centavos por asiento” como se alega en la de-nuncia.
PoR tanto, vistos los casos de Pueblo v. Rivera, 51 D.P.R. 725; Pueblo v. Rivera, 52 D.P.R. 395, y de acuerdo con la anuencia y recomendación del fiscal de esta Corte, se revoca la sentencia que dictó la Corte de Distrito de San Juan en noviembre 11, 1937, y se absuelve al acusado.
El Juez Asociado Sr. Córdova Dávila no intervino.